Citation Nr: 0633033	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on August 23, 2005.  A 
transcript of that hearing is of record.

Also of record is an August 2005 Statement in Support of 
Claim that the veteran submitted at the aforementioned Board 
hearing.  In that document, the veteran has raised three new 
claims of service connection for hypertension, a cervical 
spine disorder and a stomach disorder, and waived RO 
consideration of evidence submitted at the Board hearing.  
Accordingly, these new claims are referred to the RO for 
appropriate action, and the Board will proceed with the 
present appeal and consider the newly submitted evidence. 



FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by 
degenerative changes, pain and moderate limitation of motion; 
flexion of his lumbar spine is greater than 30 degrees; 
extension is to 10 degrees; bilateral rotation is to 30 
degrees; bilateral lateral flexion is to 35 degrees.

2.  The veteran has never been prescribed bed rest for his 
low back disability.

3.  There is no ankylosis of the veteran's lumbar spine.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a Diagnostic 
Code 5292 (effective prior to September 26, 2003), Diagnostic 
Code 5293 (effective from September 23, 2002 to September 25, 
2003), Diagnostic Code 5295 (effective prior to September 25, 
2003), Diagnostic Code 5243 (effective from September 26, 
2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
February 2003 letter.  The letter told the veteran that the 
evidence should show that his service-connected disability 
had increased in severity.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to fully advance any contentions and 
increased ratings.  Because the Board is denying the 
increased rating claim, the veteran is not prejudiced by any 
failure to provide notice of the downstream element of 
effective dates. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the February 
2002 letter from the RO generally advised the veteran to 
provide any other evidence or information that would support 
his claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R.  § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA treatment 
records.  Also, the veteran underwent several VA 
examinations, and further assessment is not necessary to make 
a decision on the appeal.  The veteran has not requested VA's 
assistance in obtaining any other evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  
The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 25, 
2003, spine, limitation of motion of, lumbar was rated as 
follows:   

Severe.......................................................
.............................................................
..  40

Moderate.....................................................
............................................................  
20

Slight.......................................................
.............................................................
...  10

38 C.F.R. § 4.71a Diagnostic Code 5292 (2002).

Under the rating criteria in effect prior to September 25, 
2003, lumbosacral strain was rated as follows:

Severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced 
motion.......................................................
.............................................................
.  40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position.....................................................
...........................  20

With characteristic pain on 
motion.......................................................
..................  10

With slight subjective symptoms 
only.........................................................
.............  0

38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
.................................................  60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
.......  40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
.....  20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
......  10

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations'' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

Following September 25, 2003, either the General Rating 
Formula for Diseases and Injuries of the Spine, or the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes, would apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease

Unfavorable ankylosis of the entire 
spine........................................................
.....  100

Unfavorable ankylosis of the entire thoracolumbar 
spine.............................  50
Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire
thoracolumbar 
spine........................................................
........................................  40

Forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical 
spine........................................................
...................................  30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
.............................................................
.................  20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the 
height.......................................................
...........................  10

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  he combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. §  4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months.......................................................
.................................................  60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.......................................................
..................  40

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.......................................................
..................  20

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.......................................................
..........  10

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a Diagnostic Codes 5235 - 5243 (2006).


Factual Background

Of record is an examination report from the Methodist 
Comprehensive Pain Institute dated in December 2001.  At that 
time the veteran complained of low back pain radiating down 
his low back into his left leg, which stopped at his calf.  
Following examination, Steve Richey, M.D., diagnosed lumbar 
radiculopathy.  

In March 2003 the veteran was seen at the VA medical center 
for an examination of his lower spine.  At that time, the 
veteran reported long-standing pain and difficulty with 
ambulation and daily activities.  He reported difficulty with 
excess standing, walking and lifting.  Otherwise, the veteran 
reported no additional functional limitations.  The veteran 
denied any neurologic symptoms, lower extremity swelling or 
sensory changes and bowel or bladder changes.  He was able to 
ambulate without the assistance of crutches or cane.  The 
examiner noted that radiographic images of March 2002 
revealed degenerative changes in the lumbar spine.

Physical examination at that time revealed a somewhat slow 
gait and that the veteran walked gingerly.  The veteran was 
up and off the examination table without assistance.  
Straight leg raising tests were positive bilaterally.  The 
veteran had a slight hyperreflexia on the right leg, and +3 
versus +2 on the left.  He had intact strength and sensation 
in the lower extremities.  The lumbar spine revealed some 
limited range of motion with flexion to approximately 60 to 
65 degrees, limited by pain.  Extension was to approximately 
30 degrees.  Right and left lateral flexion was to 35 
degrees.  Lateral rotation was to approximately 20 degrees on 
the right and 30 degrees on the left.  

X-rays revealed a transitional lumbosacral vertebra and 4 
non-rib bearing lumbar vertebra.  There was loss of disc 
space with vacuum phenomenon and mild (less than 10 percent) 
posterior subluxation of L4 on the transitional vertebra.  
Mild degenerative changes were seen at the thoracolumbar 
junction.  There was also some mild vascular calcification.  
A view of the pelvis showed metallic debris adjacent to the 
left femoral neck and a proximal portion of a left hip 
dynamic screw.  The joint spaces of both hips and both 
sacroiliac joints were preserved and the pelvis otherwise 
appeared normal.  The examiner's impression was that the 
veteran continued to suffer chronic degenerative changes of 
the lumbar spine and lumbar disc disease.  The examiner noted 
that without an MRI, it was difficult to determine whether 
the veteran's condition had worsened. 

Of record is a November 2003 MRI report of the lumbar spine.  
A partial laiminectomy on the left side at L5-S1 was noted.  
There were diffusely bilateral herniated discs on the left 
side, as well as dehydration of the L4-5 disc space.  No 
other abnormalities were noted.  In comparison to a September 
2002 MRI study, no changes were noted.  

Of record is a VA examination report dated in November 2003.  
In that report, the examiner confirms that with respect to 
the September 2002 MRI, no changes in the veteran's condition 
were observed.  Also included in the report is a graph, which 
indicates that the veteran's level of pain increased 
beginning in approximately January 2003.  

In March 2005, the veteran was once again seen at the VA 
medical center for examination of his low back.  At that 
time, he reported daily pain in his low back, radiating 
across his low back and down into both legs, with associated 
numbness in his lower left leg.  He noted that sitting and 
standing for long periods of time can worsen the pain.   The 
veteran reported that he avoided bending, stooping or 
twisting and that he could not do any sort of heavy lifting.  
He reported flare-ups approximately one time every two weeks, 
which would last 3 to 5 days.  He noted that after walking 
farther than 30 to 40 feet, his legs began to feel weak.  The 
veteran denied bowel or bladder problems and did not use an 
assistive device to walk.  

Upon physical examination it was noted that the veteran was 
slow getting in and out of the chair and up and down off the 
examination table.  Examination further revealed mild pain to 
palpation over the spinous processes.  Forward flexion was to 
50 degrees and extension was to 10 degrees, with 
consideration of pain on motion.  Lateral rotation was to 30 
degrees bilaterally.  Range of motion did not change with 
repetitive motion.  Neurologically, the veteran had 5/5 motor 
strength in the lower extremities and sensation was intact to 
light touch.  The examiner diagnosed degenerative disc 
disease of the lumbar spine with chronic pain.  

At the aforementioned Board hearing, the veteran submitted a 
computer printout reflecting the amount of leave from work 
that he has taken due to his low back disorder.  This 
document reveals that from January 2002 to July 2005 that the 
veteran used 327.5 hours of sick time and 693.75 hours of 
annual leave.  The veteran testified that he would often use 
annual leave because of his low back disorder.  

Analysis

Prior to September 26, 2003

A rating in excess of 30 percent is not warranted for the 
veteran's low back disorder with regard to 38 C.F.R. § 4.71a 
Diagnostic Code 5292 (2002).  Normal forward flexion of the 
thorocolumbar spine is to 90 degrees, extension is to 30 
degrees, left and right lateral flexion is to 30 degrees and 
left and right lateral rotation are to 30 degrees.  The 
evidence of record shows that flexion of the veteran's lumbar 
spine is limited to 50 degrees, extension is limited to 10 
degrees, lateral rotation is to 30 degrees bilaterally, and 
lateral flexion is to 35 degrees bilaterally, all with 
consideration of pain and fatigue on motion.  Accordingly, it 
is clear that the veteran retains a fair amount of range of 
motion on all planes and even exceeds the normal range of 
motion for bilateral lateral flexion.  Thus, the Board does 
not find that the veteran' s condition is manifested by 
severe limitation of the lumbar spine.  

Likewise, an evaluation in excess of 30 percent is not 
warranted under 38 C.F.R. § 4.71, Diagnostic Code 5295 
(2002).  The Board has thoroughly reviewed the evidence and 
has found no evidence that the veteran's spine has listed to 
the opposite side or of positive Goldthwaite's sign.  The 
veteran's low back disorder is manifested by limitation of 
motion, with consideration of pain, but he retains all 
lateral motion, albeit with degenerative changes and 
herniation.   However, there is no evidence of abnormal 
mobility on forced motion.  Accordingly, an evaluation in 
excess of 30 percent is not warranted under these criteria.  

Under 38 C.F.R. § 4.71a Diagnostic Code 5293 (2003) the Board 
is to either evaluate intervertebral disc syndrome on the 
total duration of incapacitating episodes or by combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  The record indicates that the veteran at most 
has transient radicular neuropathy, which the Board does not 
find to be chronic.  The veteran has denied bowel or bladder 
problems and any neurological deficits.  The March 2005 VA 
examination showed that neurologically, the veteran had 5/5 
motor strength in the lower extremities and sensation was 
intact to light touch.  Accordingly, the Board will evaluate 
the veteran's disorder according to the criteria for rating 
intervertebral disc syndrome on incapacitating episodes.

An evaluation in excess of 30 percent is not warranted based 
upon incapacitating episodes.  An incapacitating episode is 
defined a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no indication appearing anywhere in the record that 
the veteran has ever been prescribed bed rest for his low 
back disability.  Accordingly, an evaluation in excess of 30 
percent cannot be established based upon incapacitating 
episodes.  38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

Following September 25, 2003

A rating in excess of 30 percent is not warranted under 
38 C.F.R. § 4.71a Diagnostic Codes 5235 - 5243 (2006).  There 
is no evidence of ankylosis of the veteran's lumbar spine 
appearing anywhere in the record.  Accordingly, an evaluation 
of 50 percent or 100 percent cannot be established under The 
General Rating Formula for Diseases and Injuries of the 
Spine.  Likewise, an evaluation of 40 percent cannot be 
established because forward flexion of the veteran's lumbar 
spine is greater than 30 degrees; it is limited to 50 
degrees.  Moreover, under the Formula for Rating 
Intervertebral Disc Syndrome Based on
Incapacitating Episodes, a rating in excess of 30 percent 
cannot be established because there is no evidence of 
incapacitating episodes.  The Board recognizes that the 
veteran's low back disorder has caused him to take a 
considerable amount of time off of work, but notes that a 
finding of incapacitating episodes requires bed rest 
prescribed by a physician and treatment by a physician.  Such 
bed rest and treatment is not indicated by the record.  
Accordingly, under these criteria, an evaluation in excess of 
30 percent must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of the 
extent of a disability, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992);  see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  

The Board finds that there is no evidence of any unusual 
circumstances, such as such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would warrant 
extraschedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  While the record shows that the veteran has 
taken a considerable amount of time off from work because of 
his low back disorder, the record does not indicate that the 
veteran is unable to work or that his low back disability has 
jeopardized his employment.  On the contrary, the veteran's 
employer has been very accommodating.  Likewise, the record 
does not show that the veteran is frequently hospitalized for 
his low back disability. 


ORDER

Entitlement to an initial rating in excess of 30 percent for 
a low back disorder is denied.


____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


